DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
	The status of any related application should be updated on page 1 of the specification, where appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 recites the limitation a “method for securing a towel to a vehicle seat” in line 1, and further sets forth specific steps for the method.  The originally filed disclosure (note the parent application) fails to set forth a “method for securing a towel to a vehicle seat” and the set of specific steps recited in the claim.  As such, claim 18 introduces new matter into the application.  
Claim 21 is rejected as it depends from rejected claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 16, 17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said aperture having a size large enough to receive a vehicle headrest without damaging the towel” in lines 4 to 5.  Claim 1 then recites the limitation “said aperture adapted for insertion therethrough of a vehicle headrest without damaging the towel” in lines 5 to 6.  These recitations appear to set forth the same limitations although stated in a slightly different manner, and therefore are redundant.  It is unclear if these apertures intended to be the same aperture, thereby rendering the claim as vague.
Claims 2-4 are indefinite as each depends from an indefinite claim.
Claim 16 recites the limitation “means for retaining is chosen from either (a)” in lines 6-8, “or (b)” in lines 19-20, wherein (a) sets forth a completely different set of features than (b).  It is unclear which of these sets of features is intended to be positively claimed.
Claim 17 recites “said means for securing is chosen from a group comprising …”.  This limitation has been provided in improper Markush format, thereby rendering the scope of the claim as unascertainable. 
Claim 17 recites the limitation “when (a) is chosen for the means for retaining said means for securing …”  It is not clear what is intended when “(a)” is not chosen.  The metes and bounds of the scope of this limitation cannot be ascertained.
Claim 19 is indefinite as it depends from an indefinite claim.
Claim 20 is indefinite as it depends from an indefinite claim. 
Claim 21 recites the limitation “The seat protector towel of Claim 18” in line 1, although claim 18 is directed to a “method for securing a towel to a vehicle seat”.  It cannot be ascertained whether Applicant intends to claim a process or an article. 
Claim 22 recites the limitation “seat protector towel of Claim 16 wherein the first end of the strap member is permanently attached to the body member”.  The strap appears directed to (a) in claim 16, however it is not clear from claim 16 whether Applicant intends to positively claim (a) “or” (b) in claim 16.  Note that “(b)” does not include a “strap member”.  It cannot be ascertained from claims 16 and 22 whether the limitations of (b) and claim 22 are intended to be combined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for retaining” in claim 16, and “means for releasably securing” in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(c) he has abandoned the invention.


(d) the invention was first patented or caused to be patented, or was the subject of an inventor’s certificate, by the applicant or his legal representatives or assigns in a foreign country prior to the date of the application for patent in this country on an application for patent or inventor’s certificate filed more than twelve months before the filing of the application in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
(f) he did not himself invent the subject matter sought to be patented.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


Claims 1-4, as best understood with the above cited indefiniteness, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jones (6351869).
Note a seat protector towel (200) for a vehicle seat, the vehicle seat having a seat member, back member and a headrest, the seat protector towel comprising: a towel (215, 220, 225) having a first end (top end), a second end (bottom end), a first surface (top surface) and a second surface (bottom surface); and an aperture (205) defined by the towel, the aperture having a size large enough to receive a vehicle headrest without damaging the towel, the aperture capable of achieving insertion therethrough of a vehicle headrest without damaging the towel, wherein in an unfolded configuration for the towel the aperture is disposable adjacent or closer to the first end of the towel and capable of providing for a quick attachment and quick detachment of the towel from the headrest and allowing the towel to hang down from the vehicle headrest to cover a majority front area of a back member of a vehicle seat associated with the vehicle headrest and at least a portion of a top area of a seat member of the vehicle seat.
Regarding claim 2, note the aperture is capable of providing the sole securement point for the towel to the vehicle seat and the towel strapless.  See Figures 2-4.
Regarding claim 3, note the towel is capable of securement to the headrest in a loose configuration and without any other attachment or securement points for the towel to the vehicle seat.  See Figures 2-4.
Regarding claim 4, note the aperture is substantially elliptical in shape.  See Figures 2 and 3.

Claim 16, as best understood with the above cited indefiniteness, is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Moses (7066535).
Note a seat protector towel (10) for a vehicle seat (see Figure 5), the vehicle seat having a seat member and back member, the seat protector towel comprising: a body member (12) having a first end (upper end) and a second end (lower end) and a first surface (top side) and a second surface (bottom side); means for retaining the body member over at least a portion of a back member of a vehicle seat; wherein the means for retaining is chosen from either (a) a strap member having a first end and a second end, the first end of the strap member attached to the body member; and means for releasably securing the second end of the strap member to the body member; wherein the second end of the strap member is secured to the body member to form a loop to hang and retain at least a portion of the body member in a substantially downward position; or (b) a hood member (16) attached to the first end of the body member, the hood defining a pocket (envelope as discussed in lines 6-34 in column 4) enclosed from all sides (see lines 6-15 in column 4) except for an opening for receiving a portion of the seat to permit at least a portion of the body member to be hung and retained in a substantially downward position.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 16, 17, 20 and 22, as best understood with the above cited indefiniteness, is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ward (7000984) in view of Keltner (4604987).
The primary reference shows all claimed features of the instant invention with the exception of the means for retaining being a strap member having a means for releasably securing the second end of the strap member to the body member; wherein the second end of the strap member is secured to the body member to form a loop to hang and retain at least a portion of the body member in a substantially downward position (claim 16); wherein when (a) is chosen for the means for retaining the means for securing is chosen from a group comprising (a) a snap assembly having a first female portion attached to the strap member and a second male portion attached to the body member; (b) a snap assembly having a first male portion attached to the strap member and a second female portion attached to the body member; (c) a button/buttonhole assembly having button member attached to the strap member and a buttonhole defined by the body member; (d) a button/buttonhole assembly having button member attached to the body member and a buttonhole defined by the strap member; or (e) a hook and loop fastening assembly having a first hook and/or loop portion disposed on the strap member and a second hook and/or loop portion disposed on the body member; wherein only one from the group is chosen for the means for securing (claim 17).
In the primary reference, note a seat protector towel (10) for a vehicle seat (see Figure 1), the vehicle seat having a seat member and back member, the seat protector towel comprising: a body member (16) having a first end (upper end) and a second end (lower end) and a first surface (top surface) and a second surface (bottom surface); means for retaining (14 and opposite side 14) the body member over at least a portion of a back member of a vehicle seat; wherein the means for retaining is chosen from either (a) a strap member (14) having a first end (end attached to the body member) and a second end (free end), the first end of the strap member attached to the body member; or a hood member attached to the first end of the body member, the hood defining a pocket enclosed from all sides except for an opening for receiving a portion of the seat to permit at least a portion of the body member to be hung and retained in a substantially downward position.  
Regarding claim 20, note the towel has a non-square and a non-rectangular front surface shape.  In Figure 1, note the curved corners and the non-parallel sides.
Regarding claim 22, note the first end of the strap member is permanently attached to the body member.  See Figure 1.
The secondary reference teaches configuring a cover for a seat with a means for retaining being a strap member (2) having a means for releasably (44, 48) securing the second end (free end) of the strap member to the body member; wherein the second end of the strap member is secured to the body member to form a loop to hang and retain at least a portion of the body member in a substantially downward position; wherein when (a) is chosen for the means for retaining the means for securing is chosen from a group comprising (a) a snap assembly having a first female portion attached to the strap member and a second male portion attached to the body member (note as described lines 12-15 in column 4); (b) a snap assembly having a first male portion attached to the strap member and a second female portion attached to the body member; (c) a button/buttonhole assembly having button member attached to the strap member and a buttonhole defined by the body member; (d) a button/buttonhole assembly having button member attached to the body member and a buttonhole defined by the strap member; or (e) a hook and loop fastening assembly having a first hook and/or loop portion disposed on the strap member and a second hook and/or loop portion disposed on the body member; wherein only one from the group is chosen for the means for securing (note (a) above).
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding female snaps to the free end of straps 14, and substituting male snaps for opposite side straps 14, as attached to the body member, wherein only one from the group is chosen for the means for securing.  This modification provides an alternate, equivalent means for retaining/means for securing type wherein either type performs equally as well as the other.  Each type provides a quick, selectively releasable, retaining/securing type.  One performs equally as well as the other wherein no advantage is gained and no problem is solved by choosing one over the other.  The choice is merely a design consideration. 

Claim 18, as best understood with the above cited indefiniteness, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (6351869) in view of Schluter (4656670).
The primary reference shows all claimed structural features of the instant invention with the exception of the specifically recited method steps for securing a towel to a vehicle seat.  Note description of Jones above.  Specifically note the strapless means for retaining in the form of the aperture (205).
The secondary reference teaches securing a towel (10) to a vehicle seat (48) by way of a strapless means (pocket 44).  Note that the towel has a belt (36) that is not used for securing the towel to the vehicle seat.  Note lines 54-68 in column 2, and Figure 5.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by securing the towel to the vehicle seat with the strapless means.  This modification provides the advantages of using a readily available device as a cover for a vehicle seat to enhance user comfort, as well as to provide for selective durability of the vehicle seat.  It would further have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention, to secure the modified device of the primary reference to a vehicle seat by the specifically recited method of use steps.  This modification provides a quick, non-labor intensive, process for enhancing user comfort and protecting the surface of a vehicle seat.

Claims 18 and 21, as best understood with the above cited indefiniteness, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO9810683 in view of Schluter (4656670).
The primary reference shows all claimed structural features of the instant invention with the exception of secured device being a towel.  
In the primary reference, note a terrycloth member (10) secured to a vehicle seat (SB,SC, H), the vehicle seat having a seat member (SC), back member (SB) and headrest (H).  Note that the terrycloth member has a body member (12) and a strapless means (20) for retaining the body member over at least a portion of a front area of a back member of a vehicle seat and a least a portion of a top area of a seat member of the vehicle seat (see Figures 1, 2 and 3).  Note the terrycloth member is secured at a top area of the vehicle seat using the strapless means for retaining in manner to provided for a quick securement and quick removal of the terrycloth member to the vehicle seat (see lines 8-11 on page 3, as well as the title).
Regarding claim 21, note that the terrycloth member has a non-square and a non-rectangular front surface shape.  Note Figures 1 and 2, each of which shows more than 4 right angles.  Also note Figures 6 and 7 which has rounded corners.
The secondary reference teaches providing a terrycloth (see lines 14-16 in column 2) towel (10) as removably secured by strapless means (hood 44) to a vehicle seat (48).  Note that the terrycloth towel has a belt (36) that is not used for securing the towel to the vehicle seat.  Note lines 54-68 in column 2, and Figure 5.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the terrycloth member of the primary reference as a towel.  This modification adapts the terrycloth member for an alternate use when secured to a vehicle seat, thereby rendering the terrycloth member as a multi-use device.
It would further have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant invention, to secure the modified device of the primary reference to a vehicle seat by the specifically recited method of use steps.  This modification provides a quick, non-labor intensive, process for enhancing user comfort and protecting the surface of a vehicle seat.

Claim 19, as best understood with the above cited indefiniteness, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (6351869) in view of Dugan (20030079267).
The primary reference shows all claimed features of the instant invention with the exception of the towel having a non-square and a non-rectangular front surface shape.
The secondary reference conventionally teaches providing a towel as having a non-square and a non-rectangular front surface shape.  Note the figure on the front cover of the reference, which has a trapezoidal shape.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the primary reference in view of the teachings of the secondary reference by configuring the towel (and necessarily its front surface) with a trapezoidal shape (i.e. non-square and non-rectangular).  This modification provides an alternate, equivalent geometric shape to the front surface of the towel, wherein no advantage is gained and no problem is solved by using one shape over the other.  The choice in shapes is merely a design consideration.

Claim 20, as best understood with the above cited indefiniteness, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moses (7066535) in view of Ward (7000984).
The primary reference shows all claimed features of the instant invention with the exception of the towel having a non-square and a non-rectangular front surface shape.
The secondary reference conventionally teaches providing a towel as having a non-square and a non-rectangular front surface shape.  Note Figure 1, which shows rounded corners and non-parallel sides.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the primary reference in view of the teachings of the secondary reference by configuring the towel (and necessarily its front surface) with a trapezoidal shape (i.e. non-square and non-rectangular).  This modification provides an alternate, equivalent geometric shape to the front surface of the towel, wherein no advantage is gained and no problem is solved by using one shape over the other.  The choice in shapes is merely a design consideration.

Claim 21, as best understood with the above cited indefiniteness, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (6351869) in view of Schluter (4656670), as applied to claim 18 above, and further in view of Dugan (20030079267).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the towel having a non-square and a non-rectangular front surface shape.
Dugan conventionally teaches providing a towel as having a non-square and a non-rectangular front surface shape.  Note the figure on the front cover of the reference, which has a trapezoidal shape.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the primary reference in view of the teachings of Dugan by configuring the towel (and necessarily its front surface) with a trapezoidal shape (i.e. non-square and non-rectangular).  This modification provides an alternate, equivalent geometric shape to the front surface of the towel, wherein no advantage is gained and no problem is solved by using one shape over the other.  The choice in shapes is merely a design consideration.

Response to Amendment/Arguments
Applicant’s response filed August 4, 2022 has been fully considered.  Remaining issues are described above. 
Applicant’s arguments are moot in view of new grounds as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barrett (6820938) shows a seat cover including a strap with a free end that is attachable to a fastener on an opposite side of the cover.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/August 17, 2022                              Primary Examiner, Art Unit 3636